DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The applicant has argued in substance that Isaacs fails to teach “a sensitivity of information shared via the account” in the independent claims.  The applicant correctly assumes that the examiner correlates “slang/not slang” to “sensitive/not sensitive”, however the examiner disagrees that such a correlation is not sufficient.  A person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention would have easily recognized that slang language is at least “not sensitive” to formal rules of grammar, while non-slang language is at least partially sensitive to formal rules of grammar, thus satisfying the applicant’s claim requirements as claimed in the independent claims. 
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs, et al (US Patent No. 6,832,245 B1, hereinafter referred to as Isaacs), and further in view of Peddinti, et al. ("Finding Sensitive Accounts on Twitter: An Automated Approach Based on Follower Anonymity", 2016, Proceedings of the Tenth International AAAI Conference on Web and Social Media (ICWSM 2016), hereinafter referred to as Peddinti).

Claim 1 is an independent claim and Isaacs discloses a method comprising: 
determining, by a computing device and for a plurality of items of email correspondence, a likelihood that each item of email correspondence represents an account of a plurality of accounts of a user (electronic mail messages are analyzed to determine a relative importance of contacts mentioned in the messages, col. 3, lines 52-55; greater priority/weight is attached to contacts who engage in frequent, reciprocal communication as opposed to if the user sends or receives communications without any reciprocity, col. 3, lines 59-63); 
based on the determined likelihood, determining, by the computing device, a category for each account of the plurality of accounts (other information may be provided to the user…such as the priority ratings of each contact and any determined relationships between contacts and the user, col. 3, lines 45-48; importance ranking of contacts represented by a score, col. 6, lines 13-15; relations are inferred on the basis of co-mentions in electronic mail communications, col. 5, lines 37-49), wherein the category is based at least in part on a sensitivity of information shared via the account (if the content of a message is determined to have many informal, slang, or otherwise colloquial uses of language in the message content, the contact may be considered to be a personal rather than a business or professional contact and then rated higher or lower accordingly depending on the preferences of the user, col. 7, lines 5-13); and 
displaying, by the computing device and on a user interface, identifiers corresponding to the plurality of accounts, wherein the identifiers are displayed in groups according to the determined category (a contact display of the user’s identified contacts is then provided to the user including any determined relationships between contacts and the user, col. 3, lines 43-48; contacts may be part of and classified into contact groupings, such as related contacts in a family grouping or colleagues in a work grouping, col. 2, lines 45-59).  
	Isaacs does not specifically disclose, but Peddinti teaches, wherein the category is based at least in part on a sensitivity of information shared via the account (accounts relating to sensitive topics… and non-sensitive topics such as family…, see page 655 - “Our Approach”, 1st para.), determined based at least on a type of the account (an account is classified as potentially sensitive based on the percentages of anonymous and identifiable followers the account has (showing a general type of account as claimed), see abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Peddinti’s account categorization with Isaacs’ account categorization because it would have allowed for a more accurate and encompassing categorization of accounts.

claim 2, claim 1 is incorporated and Isaacs further discloses wherein the category is determined from among a plurality of categories comprising acquaintances, friends, and best friends (colleagues grouping shows acquaintances, family grouping shows friends or best friends, col. 2, lines 57-59).  
Isaacs does not specifically disclose a third grouping of contacts.  However, Isaacs does hint that multiple groupings of contacts may exist (see col. 2, lines 45-59), and a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention would have found it obvious to incorporate a third group of contacts (friends or best friends), in order to improve the efficiency of organizational capabilities in Isaacs system by providing further granularities of contact groupings.

As per claim 3, claim 2 is incorporated and Isaacs further discloses wherein the acquaintances comprise accounts sharing information having a low sensitivity, the friends comprise accounts sharing information having a moderate sensitivity, and the best friends comprise accounts sharing information having a high sensitivity (if the content of a message is determined to have many informal, slang, or otherwise colloquial uses of language in the message content (i.e. high sensitivity as claimed)), the contact may be considered to be a personal rather than a business or professional contact).  
Isaacs does not specifically disclose a third grouping of contacts.  However, Isaacs does hint that multiple groupings of contacts may exist (see col. 2, lines 45-59), and a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention would have found it obvious to incorporate a third group of contacts (friends or best friends), in order to improve the efficiency of organizational capabilities in Isaacs system by providing further granularities of contact groupings.

As per claim 6, claim 1 is incorporated and Isaacs further discloses wherein the determining the category is further based on a regularity of conversations (if two people are repeatedly mentioned in the “to:” field of an electronic mail message header from a given contact, then an inference may be made that there is a relationship between that contact and the two co-mentioned people, col. 5, lines 64-49), a direction of conversations (if the content of a message is determined to have many informal, slang, or otherwise colloquial uses of language in the message content, the contact may be considered to be a personal rather than a business or professional contact, col. 7, lines 8-13), and a number of conversation channels (contacts who frequently copy each other on electronic mail message may be considered to be part of a single grouping of contacts, col. 2, lines 12-15).  

Claim 7 is an independent claim and Isaacs discloses a method comprising: 
determining, by a computing device, a plurality of accounts of a user by analyzing applications on a mobile phone (analyze user’s communications, such as electronic mail messages, voicemail messages, instant messages…and other such communications for identification of contacts, col. 2, lines 42-49; wireless telephone communication device, col. 1, lines 22-24); 
determining, by the computing device, a category for each account of the plurality of accounts, wherein the category is based at least in part on a sensitivity of information shared via the account (if the content of a message is determined to have many informal, slang, or otherwise colloquial uses of language in the message content, the contact may be considered to be a personal rather than a business or professional contact and then rated higher or lower accordingly depending on the preferences of the user, col. 7, lines 5-13); and 
displaying, by the computing device and on a user interface, identifiers corresponding to the plurality of accounts, wherein the identifiers are displayed in groups according to the category (a contact display of the user’s identified contacts is then provided to the user including any determined relationships between contacts and the user, col. 3, lines 43-48; contacts may be part of and classified into contact groupings, such as related contacts in a family grouping or colleagues in a work grouping, col. 2, lines 45-59).  

Isaacs does not specifically disclose, but Peddinti teaches, wherein the category is based at least in part on a sensitivity of information shared via the account (accounts relating to sensitive topics… and non-sensitive topics such as family…, see page 655 - “Our Approach”, 1st para.), determined based at least on a nature of a party providing the account (an account is classified as potentially sensitive based on the percentages of anonymous and identifiable followers the account has (i.e. nature of a party providing the account shown by physical user behind an account as claimed), see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Peddinti’s account categorization with Isaacs’ account categorization because it would have allowed for a more accurate and encompassing categorization of accounts.

As per claim 8, claim 7 is incorporated and Isaacs further discloses wherein the applications comprise social media applications (instant messages shows social interactions and thus a “social media application” as claimed, col. 2, lines 60-65).  

As per claim 9, claim 7 is incorporated.  Claim 9 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 10, claim 9 is incorporated.  Claim 10 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 13, claim 7 is incorporated.  Claim 13 corresponds to claim 6 and is therefore rejected for similar reasoning.


Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs and Peddinti, and further in view of Appelman, et al (Pub. No. US 2005/0198131 A1 hereinafter Appelman).

As per claim 4, claim 2 is incorporated and Isaacs and Peddinti do not specifically disclose, but Appelman teaches, wherein identifiers corresponding to the acquaintances, identifiers corresponding to the friends, and identifiers corresponding to the best friends are displayed with decreasing distance from an identifier of the user, with the identifiers corresponding to the acquaintances being displayed farthest from the identifier of the user and with the identifiers corresponding to the best friends being displayed closest to the identifier of the user (Buddies (best friends), family (friends), and Co-Workers (acquaintances) displayed with increasing distance from “AOL User’s Buddy List” – where AOL user shows an identifier of the user as claimed, see Figure 2C, para. [0075]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate  Appelman’s contact list display with Isaacs and Peddinti’s contact list display and categorization of accounts because it would have allowed for a better organized visual indication of user relationships. 

As per claim 5, claim 1 is incorporated and Isaacs discloses that a user can modify the contact display, which includes relationship information (col. 3, lines 43-48), as the user sees fit (see col. 3, lines 27-29).  However, Isaacs and Peddinti do not specifically disclose, but Appelman teaches, further comprising: 
after displaying the identifiers, receiving, by the computing device, a request to change a categorization of one account (identifiers of the users included in the participant list may be moved to a special group designated as being for users with lower communication strengths when communications strengths are below a threshold value, para. [0110]); and -16-Patent ApplicationAttorney Docket No. 006591.02624 
displaying, by the computing device and on the user interface, the identifiers corresponding to the accounts, wherein an identifier corresponding the one account is displayed according to the changed categorization (move users to special group in participant list, para. [0110]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate  Appelman’s contact list display with Isaacs and Peddinti’s contact list display and categorization of accounts because it would have allowed for a better organized visual indication of user relationships.

As per claim 11, claim 9 is incorporated.  Claim 11 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 12, claim 7 is incorporated.  Claim 12 corresponds to claim 5 and is therefore rejected for similar reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacs, et al (US Patent No. 6,832,245 B1, hereinafter referred to as Isaacs).

Claim 14 is an independent claim and Isaacs discloses a method comprising: 
determining, by a computing device, a plurality of accounts of a user (analyze user’s communications, such as electronic mail messages, voicemail messages, instant messages…and other such communications for identification of contacts, col. 2, lines 42-49; wireless telephone communication device, col. 1, lines 22-24); 
determining, by the computing device, a category for each account of the plurality of accounts, wherein the category is based on a type of information shared via the account and a sensitivity of information shared via the account (if the content of a message is determined to have many informal, slang, or otherwise colloquial uses of language in the message content, the contact may be considered to be a personal rather than a business or professional contact and then rated higher or lower accordingly depending on the preferences of the user, col. 7, lines 5-13); and 
displaying, by the computing device and on a user interface, identifiers corresponding to the plurality of accounts, wherein the identifiers are displayed in groups according to the category (a contact display of the user’s identified contacts is then provided to the user including any determined relationships between contacts and the user, col. 3, lines 43-48; contacts may be part of and classified into contact groupings, such as related contacts in a family grouping or colleagues in a work grouping, col. 2, lines 45-59).  

As per claim 15, claim 14 is incorporated.  Claim 15 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 19, claim 14 is incorporated.  Claim 19 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 20, claim 14 is incorporated and Isaacs further discloses wherein the determining the plurality of accounts of the user comprises: analyzing applications on a mobile phone (analyze user’s communications, such as electronic mail messages, voicemail messages, instant messages…and other such communications for identification of contacts, col. 2, lines 42-49; wireless telephone communication device, col. 1, lines 22-24); or determining, for a plurality of items of email correspondence, a likelihood that each item of email correspondence represents an account of the plurality of accounts of the user (optional limitation not being considered by the examiner).


Claim Rejections - 35 USC § 103
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs, and further in view of Appelman, et al (Pub. No. US 2005/0198131 A1 hereinafter Appelman).

As per claim 17, claim 15 is incorporated and Isaacs does not specifically disclose, but Appelman teaches, wherein identifiers corresponding to the acquaintances, identifiers corresponding to the friends, and identifiers corresponding to the best friends are displayed with decreasing distance from an identifier of the user, with the identifiers corresponding to the acquaintances being displayed farthest from the identifier of the user and with the identifiers corresponding to the best friends being displayed closest to the identifier of the user (Buddies (best friends), family (friends), and Co-Workers (acquaintances) displayed with increasing distance from “AOL User’s Buddy List” – where AOL user shows an identifier of the user as claimed, see Figure 2C, para. [0075]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Appelman’s contact list display with Isaacs’ contact list display and categorization of accounts because it would have allowed for a better organized visual indication of user relationships. 

As per claim 18, claim 14 is incorporated and Isaacs discloses that a user can modify the contact display, which includes relationship information (col. 3, lines 43-48), as the user sees fit (see col. 3, lines 27-29).  However, Isaacs does not specifically disclose, but Appelman teaches, further comprising: 
after displaying the identifiers, receiving, by the computing device, a request to change a categorization of one account (identifiers of the users included in the participant list may be moved to a special group designated as being for users with lower communication strengths when communications strengths are below a threshold value, para. [0110]); and -16-Patent ApplicationAttorney Docket No. 006591.02624 
displaying, by the computing device and on the user interface, the identifiers corresponding to the accounts, wherein an identifier corresponding the one account is displayed according to the changed categorization (move users to special group in participant list, para. [0110]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Appelman’s contact list display with Isaacs’ contact list display and categorization of accounts because it would have allowed for a better organized visual indication of user relationships. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN A BUI/Primary Examiner, Art Unit 2448